PER CURIAM.
The Court has determined that the Amended Partial Pinal Judgment is not a final order because it fails to fully resolve the claim for specific performance and contemplates the exercise of further judicial labor. Accordingly, the appeal is dismissed. The Court declines to relinquish jurisdiction as requested by the appellants in their response to the Court’s October 1, 2014, order. See Demont v. Demont, 24 So.3d 699 (Fla. 1st DCA 2009) (dismissing appeal rather than allowing lower court to enter a final order where an indeterminate amount of judicial labor remained to be done before a final order could be entered).
PADOVANO, WETHERELL, and SWANSON, JJ., concur.